People v Torres (2015 NY Slip Op 07592)





People v Torres


2015 NY Slip Op 07592


Decided on October 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2015

Gonzalez, P.J., Mazzarelli, Richter, Manzanet-Daniels, JJ.


15913 2920/10

[*1] The People of the State of New York, Respondent,
vStanley Torres, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia Trupp of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (T. Charles Won of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered August 6, 2013, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 25 years, unanimously affirmed.
The court properly declined to give a jury instruction regarding the voluntariness of defendant's videotaped statement, because there was insufficient evidence to present a factual dispute on the issue (see People v Medina, 93 AD3d 459 [1st Dept 2015], lv denied 19 NY3d 999 [2012]). The evidence cited by defendant, such as his use of drugs the night before his late afternoon interrogation, failed to raise such a dispute or support competing inferences.
The court properly excluded a toxicology report of defendant's blood, taken during his postarrest incarceration at Riker's Island, because defendant did not lay a proper foundation to establish the report's relevance (see People v Bynum, 33 AD3d 376 [1st Dept 2006], lv denied 7 NY3d 924 [2006]). Defendant's remaining evidentiary arguments are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2015
CLERK